DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13, Section II, filed November 14, 2022, with respect to claims 1 and 2 have been fully considered and are persuasive.  The rejection of claims 1 and 2 on the ground of nonstatutory double patenting has been withdrawn. 
Applicant's arguments filed November 14, 2022, with respect to claims 1-3, 6, 7, 9-12, 14, 18, 20, 21 and 40 as rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen (U.S. Patent Publication 2020/0150406) have been fully considered but they are not persuasive. 
Applicants have argued that Chen fails to satisfy the conditional expression 3.2 ≤ n2+n3, as defined, and further provides the calculated value of Chen to be equal to 3.183.  Although the examiner agrees with the calculated value, since the claim limitation is only carried out to one decimal place, the value obtained by Chen is rounded to 3.2, wherein the value as taught by Chen is equal to the lower limit of the conditional expression and therefore satisfies the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 11, 12, 14, 18, 20, 21 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent Publication 2020/0150406).
With regard to independent claim 1, Chen et al teaches an optical imaging system (page 1, paragraph [0002] and Figure 9A), comprising: a first lens (Figure 9A, element 510), a second lens (Figure 9A, element 520), a third lens (Figure 9A, element 530), a fourth lens (Figure 9A, element 540), and a fifth lens (Figure 9A, element 550), sequentially disposed in ascending numerical order along an optical axis from an object side surface of the first lens toward an imaging plane of an image sensor, wherein the first lens has positive refractive power (page 13, paragraph [0165], lines 1-2), a non-circular shape when the first lens is viewed in a direction of the optical axis a first axis intersecting the optical axis and perpendicular to the optical axis, and a second axis intersecting the optical axis and perpendicular to the optical axis and the first axis, a length of the first axis being greater that a length of the second axis (page 20, paragraphs [0222]-[0223]), and further satisfying the conditional expressions: 3.5 ≤ TTL/IMG HT (pages 14 and 15, paragraph [0173] and Figure 10A); |f1+f2| < 2.0 (page 14, Table 9, Focal Length data for Lens 1 and Lens 2), 0.7 < L1S1es/L1S1el < 1.0 (page 20, paragraph [0224]), and 3.2 ≤ n2+n3 (page 14, Table 9, Index data for Lens 2 and Lens 3), as defined. 

With regard to dependent claim 2, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: 0.8 < TTL/f < 1.25, as defined (pages 14 and 15, paragraph [0173]).
With regard to dependent claim 3, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system comprising a first reflective member disposed on an object side of the optical imaging system and the object-side surface of the first lens (Figure 23A, element 1420), wherein the first reflective member comprises a reflective surface configured to receive incident light from an object and reflect the incident light toward the object-side surface of the first lens (page 21, paragraphs [0228]-[0229]).
With regard to dependent claim 6, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system comprising a second reflective member disposed in an optical path between the image-side surface of the fifth lens and the image sensor (Figure 23D, element 1450), wherein the second reflective member comprises a reflective surface configured to receive light from the fifth lens and reflect the light toward the image sensor (page 21, paragraph [0230]).
With regard to dependent claim 7, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens comprises an optical portion exhibiting a lens characteristic of the first lens (Figure 21A, element 1211c); and a flange portion not exhibiting a lens characteristic of the first lens and extending  from an edge of at least a portion of the optical portion in a direction away from the optical axis, the optical portion comprises: a first edge and a second edge disposed on opposite sides of the optical axis in a first direction; and a third edge and a fourth edge disposed on opposite sides of the optical axis in a second direction perpendicular to the first direction, the third edge  connects a first end of the first edge to a first end of the second edge, the fourth edge connects a second end of the first edge to a second end of the second edge (see annotated Figure 21A below), and a shortest distance between the first edge and the second edge is greater that a shortest distance between the third edge and the fourth edge (Figure 21B and page 20, paragraph [0224]).


    PNG
    media_image1.png
    704
    744
    media_image1.png
    Greyscale

With regard to dependent claim 9, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 0.8 < BFL/(2*IMG HT) < 2.5, as defined (page 14, Table 9 and Figure 10A).
With regard to dependent claim 11, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 0 ≤ D12/f ≤ 0.07, as defined (page 14, Table 9, Thickness data for Surface 3 and data for f).
With regard to dependent claim 12, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression 0.2 ≤ R1/f ≤ 0.6, as defined (page 14, Table 9, Curvature Radius data for Surface 2 and data for f).
With regard to dependent claim 14, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the second lens has a negative refractive power (page 13, paragraph [0166], lines 1-2).
With regard to dependent claim 18, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches a portable electronic device comprising: a first camera module comprising the optical imaging system of claim 1 (Figure 26, element 1710); a second camera module (Figure 26, element 1720); and a third camera module (Figure 26, element 1730), wherein the image sensor of the first camera module is configured to convert light incident onto the image sensor through the first to fifth lenses of the first camera module into an electrical signal, the optical axis of the first camera module is oriented in a first direction, and an optical axis of the second camera module and an optical axis of the third camera module are oriented in a second direction different from the first direction (page 21, paragraph [0235]).
With regard to independent claim 20, Chen et al teaches a camera module comprising: a housing; a lens module disposed in the housing and comprising a lens barrel and a plurality of lenses disposed in the lens barrel (page 4, paragraph [0080]); and a first reflective member disposed in the housing and comprising a reflective surface configured to receive incident light from an object and reflect the incident light toward an object side of the lens module (Figure 23, element 1420), wherein the plurality of lenses comprise a first lens (Figure 9A, element 510), a second lens (Figure 9A, element 520), a third lens (Figure 9A, element 530), a fourth lens (Figure 9A, element 540), and a fifth lens (Figure 9A, element 550), sequentially disposed in ascending numerical order along an optical axis from an object side of the lens barrel toward an imaging plane of an image sensor, wherein the first lens has positive refractive power (page 13, paragraph [0165], lines 1-2), a non-circular shape when the first lens is viewed in a direction of the optical axis a first axis intersecting the optical axis and perpendicular to the optical axis, and a second axis intersecting the optical axis and perpendicular to the optical axis and he first axis, a length of the first axis being greater that a length of the second axis (page 20, paragraphs [0222]-[0223]), and further satisfying the conditional expressions: 3.5 ≤ TTL/IMG HT (pages 14 and 15, paragraph [0173] and Figure 10A); |f1+f2| < 2.0 (page 14, Table 9, Focal Length data for Lens 1 and Lens 2), 0.7 < L1S1es/L1S1el < 1.0 (page 20, paragraph [0224]), and 3.2 ≤ n2+n3 (page 14, Table 9, Index data for Lens 2 and Lens 3), as defined. 
With regard to dependent claim 21, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 20, and further teaches such an optical imaging system comprising a second reflective member disposed in an optical path between the image-side surface of the fifth lens and the image sensor (Figure 23D, element 1450), wherein the second reflective member comprises a reflective surface configured to receive light from the fifth lens and reflect the light toward the image sensor (page 21, paragraph [0230]).
With regard to dependent claim 40, Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 20, and further teaches a portable electronic device comprising: the camera module of claim 20 as a first camera module (Figure 26, element 1710); a second camera module (Figure 26, element 1720); and a third camera module (Figure 26, element 1730), wherein the image sensor of the first camera module is configured to convert light incident onto the image sensor through the first to fifth lenses of the first camera module into an electrical signal, the optical axis of the first camera module is oriented in a first direction, and an optical axis of the second camera module and an optical axis of the third camera module are oriented in a second direction different from the first direction (page 21, paragraph [0235]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent Publication 2020/0150406) as applied to claim 18 above.
With regard to dependent claim 19, although Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 18, Chen et al fails to explicitly teach the portable electronic device wherein the first camera module has a first angle of view and a first focal length, the second camera module has a second angle of view wider than the first angle of view and a second focal length shorter than the first focal length, and the third camera module has a third angle of view wider that the second angle of view and a third focal length shorter than the second focal length.  However, Chen et al does teach the imaging apparatus may be one of any of the first to fifth embodiments disclosed (page 22, paragraph [0236]), wherein the disclosed embodiments have varying focal lengths and fields of view (page 6, Table 1; page 8, Table 3; page 10, Table 5, page 12, Table 7; page 14, Table 9; page 15, Table 11; page 17, Table 13; and page 18, Table 15), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the portable electronic device, as taught by Chen et al, with imaging apparatuses having different focal lengths and fields of view, to properly capture a clear image. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent Publication 2020/0150406) as applied to claim 20 above.
With regard to dependent claim 41, although Chen et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 20, Chen et al fails to explicitly teach the portable electronic device wherein the first camera module has a first angle of view and a first focal length, the second camera module has a second angle of view wider than the first angle of view and a second focal length shorter than the first focal length, and the third camera module has a third angle of view wider that the second angle of view and a third focal length shorter than the second focal length.  However, Chen et al does teach the imaging apparatus may be one of any of the first to fifth embodiments disclosed (page 22, paragraph [0236]), wherein the disclosed embodiments have varying focal lengths and fields of view (page 6, Table 1; page 8, Table 3; page 10, Table 5, page 12, Table 7; page 14, Table 9; page 15, Table 11; page 17, Table 13; and page 18, Table 15), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the portable electronic device, as taught by Chen et al, with imaging apparatuses having different focal lengths and fields of view, to properly capture a clear image. 

Allowable Subject Matter
Claims 4, 5, 8, 13, 15-17 and 22-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed August 23, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
01 December 2022